Fourth Court of Appeals
                               San Antonio, Texas
                                      March 7, 2022

                                   No. 04-22-00020-CV

             WHATABURGER RESTAURANTS LLC and Crystal Krueger,
                             Appellants

                                            v.

                       Sadok FERCHICHI and Martina Coronado,
                                    Appellees

                From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020CI15548
                     Honorable Cathleen M. Stryker, Judge Presiding


                                     ORDER

       Appellees’ brief was due March 2, 2022, and appellees filed an unopposed motion
requesting an extension until March 11 to file their brief. After consideration, we grant
appellees’ motion and order appellees’ brief due by March 11, 2022.




                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2022.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court